Appeal by the defendant from an amended judgment of the County Court, Westchester County (Zambelli, J.), rendered September 23, 2003, revoking a sentence of probation previously imposed by the same court upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The defendant’s contention regarding the sufficiency of the allocution of his admission to a violation of probation is unpreserved for appellate review (see People v Pellegrino, 60 NY2d 636 [1983]; People v Padilla, 18 AD3d 578 [2005]; People v Shelby, 267 AD2d 482 [1999]; People v Tavares, 197 AD2d 552 [1993]). In any event, the record establishes that he knowingly, intelligently, and voluntarily admitted that he violated a condition of his probation (see CPL 410.70; People v Padilla, supra; People v Melvin, 274 AD2d 435 [2000]; People v Shelby, supra; People v McShaw, 204 AD2d 741 [1994]; People v Hunter, 194 AD2d 628 [1993]; People v Lombardo, 108 AD2d 873 [1985]).
As part of his original plea agreement, the defendant effectively waived appellate review of his claim that the sentence imposed in the amended judgment was excessive (see People v *574Pitter, 272 AD2d 416 [2000]; People v Strunkey, 268 AD2d 492 [2000]; People v Knight, 219 AD2d 677 [1995]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.